O’Donnell, J.,
concurring in part and dissenting in part.
In accord with State v. Emerson, 129 Ohio St.3d 1464, 2011-Ohio-4449, 952 N.E.2d 1150, State v. LaPrairie, 129 Ohio St.3d 1420, 2011-Ohio-3607, 950 N.E.2d 973, and Cleveland Metro. Bar Assn. v. Berk, 129 Ohio St.3d 1435, 2011-Ohio-4001, 951 N.E.2d 789, I would grant the motion to strike as to John Croskey’s brief because of its failure to comply with mechanical requirements, and I would order that he file a conforming brief within ten days of the entry. I would deny the motion to strike as to the brief of Harriet Evans.
Kennedy, J., concurs in the foregoing opinion.